Citation Nr: 0920941	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from January 1954 to 
November 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for posstraumatic stress disorder (PTSD).

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated March 2008, the Veteran did not indicate whether he 
wanted a hearing.  In September 2008, the RO sent a letter to 
the Veteran requesting clarification as to whether he wanted 
a hearing.  As of this date, there has been no response from 
the Veteran.  Therefore, the Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. 
§ 20.702(e) (2008).


FINDING OF FACT

The evidence of record demonstrates a current diagnosis of 
PTSD; however, the Veteran's reported traumatic events in 
service are unverifiable.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

Here, the Veteran was sent a notice letter in March 2006, 
before the adverse decision on appeal, that provided 
information at to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, an 
additional letter, also sent in March 2006 explained how VA 
determines disability ratings and effective dates.

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service report of a February 2006 Vet Center initial 
intake assessment.  Moreover, the Veteran's and his wife's 
statements in support of the claim are of record.  Attempts 
to obtain the Veteran's service treatment records from the 
National Personnel Records Center (NPRC) were made and it was 
established that such records were unavailable.  
Specifically, they were noted to be presumed destroyed in a 
fire.  As of February 2007, the RO concluded that all efforts 
to obtain the Veteran's service records have been exhausted 
and further attempts would be futile.  The Veteran has been 
advised of the RO's unsuccessful efforts and has been 
requested to send any pertinent records he has in his 
possession. 

In cases such as this, where the service treatment records 
are unavailable, the Board recognizes that it has a 
heightened duty to explain its findings and conclusions 
because of the missing records and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

Further regarding the duty to assist, the Veteran's 
statements in support of his claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

Although an examination or an opinion was not obtained in 
connection to the Veteran's claim for service connection for 
PTSD, the Board finds that VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on the claim.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).

With respect to the second factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the absence of a verifiable stressor to support a PTSD 
diagnosis, as discussed below, precludes the possibility that 
the Veteran's disability may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a 
causal connection between the disability and service.).  
Specifically, the Veteran has not brought forth sufficient 
information so as to allow a search for verification.   Thus, 
there is no need for an examination, even considering the 
standard set forth in McLendon.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

The Veteran is claiming entitlement to service connection for 
PTSD.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 113(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303(d) (2008).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection for PTSD.  In order to establish service 
connection for PTSD, the evidence of record must include a 
medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the DSM-IV.

Further, relating to claims of service connection for PTSD, 
in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Veterans 
Claims Court set forth the analytical framework and line of 
reasoning for determining whether a Veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in establishing a claim for 
service connection for PTSD.

In Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 
38 C.F.R. §§ 3.304(d), (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the Veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).

The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the Veteran's military occupational specialty to determine 
if he engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).

If combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).

The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by 
a mental health professional based on a post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the present case, the Veteran submiited a February 2006 
statement in which he described four stressful in-service 
events while stationed with the 7th Division, 73rd Tank 
Battalion in North Korea, from April 1954 until August 1954.  
First, the Veteran stated that his reconnaisance unit of 
three men engaged in hand to hand combat with a North Korean 
squad of six men.  He added that one of his men died in such 
combat.  Second, the Veteran reported that upon coming close 
to a large group of North Koreans, his reconnaisance unit 
took cover by laying in a rice paddy field for over 24 hours 
until retrieved to safety by Allied troops.  Third, the 
Veteran reported to taking cover under a log upon coming 
close to another group of North Koreans.  Finally, the 
Veteran reported to killing a young boy while on guard duty 
at an ammunition bunker.  He explained that he heard noises 
at the outer fence of the bunker and believed that someone 
was attempting to steal ammunition or blow up the bunker.  
The Veteran called two commands to halt but was ignored.  As 
such, he fired in the direction of the noise, and after "the 
lights came on," the Veteran found the young boy's body dead 
by the fence.  The Veteran alleges the boy was approximately 
11 to 12 years old.    

The Board again notes that, if combat is affirmatively 
indicated, then the Veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that his 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

In this case, the evidence of record does not support the 
conclusion that the Veteran engaged in combat with the enemy.  
Indeed, his DD Form 214 does not reveal any awards or 
decorations indicative of combat.  His duty assignment in 
Korea as a "Light Vehicle Driver" does not establish that 
he engaged in combat with the enemy.  Moreover, the Board 
notes that Korean War hostilities ceased with the signing of 
an armistice on July 27, 1953, which is one year before the 
occurrence of the Veteran's alleged stressors.     

It is acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  See Zarycki, supra.  The 
Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, however, the law 
precludes the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical 
evidence suffice as "other supporting evidence."

To the extent that the term "other supporting evidence" in 
this context could consist of service treatment records as 
previously reported, the Board finds that there are no 
service treatment records available to establish that the 
claimant was in a plane crash, ship sinking, explosion, rape 
or assault, or had duty on a burn ward or in a graves 
registration unit.  VA has made unsuccessful attempts to 
obtain the Veteran's missing service treatment records.  The 
Veteran however has been advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board finds that the record does not contain 
"conclusive evidence" that the Veteran "engaged in combat 
with the enemy."

As previously noted, where the record, as here, fails to 
establish that the Veteran engaged in combat with the enemy, 
his lay statements as to in-service stressors cannot be 
accepted without further corroboration through independent 
evidence.  Doran, 6 Vet. App. at 288-89.

In the present case, the Board acknowledges that the Veteran 
provided specific information, such as dates, with respect to 
the claimed traumatic events.  However, of record is a 
February 2007 formal finding of a lack of information 
required to corroborate the Veteran's stressors, issued by 
the RO.  Furthermore, the Board agrees that no further 
efforts are required to verify the claimed stressors here.  
Again, all of the Veteran's service in Korea, and all of the 
dates that he provides in his stressor descriptions, post-
date the Korean War Armistice.  This fact alone renders the 
claimed stressors unreliable and strongly suggests that such 
events did  ot in fact occur.  Under such circumstances, 
further stressor development is not required.

The Board further acknowledges a February 2006 Vet Center 
initial intake assessment, which contains a diagnosis of 
PTSD.  However, as already explained, the Veteran's claimed 
traumatic events are unverifiable; therefore, no discussion 
as to whether the events meet the DSM-IV requirements for a 
stressor is necessary.  

Therefore, in the absence of an in-service stressor, the 
diagnosis of PTSD and consequent nexus opinion are not 
probative evidence and cannot serve as a basis for a grant of 
service connection.  Again, an opinion by a mental health 
professional based on a post-service examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board is aware of the Veteran's contentions that his PTSD 
is somehow etiologically related to service.  The Board has 
considered the Veteran's wife statement as well as the 
Veteran's contentions.  However, competent medical evidence 
is required in order to grant service connection for this 
claim.  Neither the Veteran nor his wife is competent to 
etiologically relate his disorder to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Moreover, as discussed above, the absence of a verified 
stressor, or definitive evidence that the Veteran engaged in 
combat, precludes a grant of service connection here.

In sum, the overall evidence of record does not support an 
award of service connection for PTSD.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


